Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/21 has been entered.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 7-8, 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2008/0219536 (provided in the IDS)), in view of Altmann et al. (US 2008/0137927), further in view of applicant admit prior art and Sra et al. (US 2012/0071751).  

3.	Addressing claim 1, Liao discloses a method, comprising:
a three-dimensional image data of a heart of a living subject occupying a first coordinate space of a first image processing computer system (see [0008], [0012-0013], [0020] and Fig. 1; element S12; monitor catheter/probe enter the heart to acquire images; CT image is in a different coordinate system than the fluoroscopy image coordinate system; CT is the first coordinate space);
the image data represented as a model of the heart in a first coordinate space of the three-dimensional image, the three-dimensional model being a model of the heart comprising the coronary sinus (see Fig. 1, [0010] and [0013]; model: a representation, generally in miniature, to show the construction or appearance of something; 3-d CT images of heart/aorta/coronary sinus is a model; a model is a representation to show appearance of something; 3-d CT images of the heart is a representation that show the heart; Liao does not explicitly disclose image data in a first coordinate space; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 3-d CT image data are in a different coordinate space than 2-d fluoroscopy image data that why the 3-d and 2-d image data has to be register to a single coordinate system; 3-d CT image in the first 3-d coordinate space/system);
with a probe located in the coronary sinus, acquiring fluoroscopic image data comprising the heart with a probe located in the coronary sinus to prepare a second model comprising a reconstructed heart with path of the probe in the coronary sinus (see [0008], [0013], [0030] and Fig. 1; element S13; catheter probe and element S14 acquires coronary sinus (CS) fluoroscopic images which is the second model; and the images are taking as the probe move in a path in the coronary sinus; this is the model reconstructed path of the probe in the coronary sinus); 
aligning the coronary sinus of the first model with reconstructed coronary sinus of the second model to register the first model in the first coordinate space with the reconstructed coronary sinus second model into the same coordinate space (see [0010], [0022], [0042], [0046] and Fig. S16-S17; Liao discloses register CT to fluoroscopic therefore this implicitly imply CT is transform to fluoroscopic coordinate space);
using the image processing computer system to display the first model in the coordinate space (see Fig. 1, S17);
first coordinate space is 3-dimentional coordinate spaces (see Fig. 1, element S11; 3d CT). 

Liao does not disclose CT images and fluoroscopic images are acquire by CT device (first coordinate system) and fluoroscopic device (third coordinate system) then import into a processing device (second coordinate system); transform the images into coordinate space of the processing device and second coordinate space is 3-

Liao also does not explicit disclose using multiple fluoroscopic images. Sra explicitly discloses acquire multiple fluoroscopic images (first and second images) to construct 3d model of the heart with path of the probe in the coronary sinus (see abstract, Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; the abstract clearly disclose construct 3d model by acquire a first image, thereafter acquire a further image and repeat the steps plural times). Sra also discloses reconstructing the path of the coronary sinus catheter in three-dimensions from the tracked path of the coronary sinus catheter; and reconstructing the coronary sinus in the second coordinate space by compensating for heart movement (see Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao to use multiple fluoroscopic images; track and reconstruct path of the coronary sinus catheter and reconstructing the coronary sinus in the second coordinate space by compensating for heart movement as explicitly taught by Sra because multiple images cover the entire heart cycle (see [0010]). Sra also discloses import fluoroscopic images into Carto system (second coordinate system) and reconstruct images, track path of catheter in coronary sinus using fluoroscopic images taken before and after movement of the heart to compensate for heart movement. 



5.	Addressing claims 7, 14-20 and 23-24, Liao discloses: 	
locating a cardiac structure in the transformed first model in the second three-dimensional coordinate space (see [0048]; fluoroscopy image is registered with CT image so they can be in second coordinate space; after registration fluoroscopy image is overlay with CT image; track the heart with the combine image in the second coordinate space; in order to track the heart/cardiac structure the system also locating the heart/cardiac structure); 
wherein the first and second coordinate spaces are three-dimensional coordinate spaces (see [0009] and [0051]; CT is the first coordinate system and fluoroscopic image is in the second coordinate system; the CT and fluoroscopic are 3-d images);
wherein the model can be displayed in registration with other images occupying the second coordinate space, the other images generated and displayed by the second image processing computer (see Fig. 1; S17);
wherein the first fluoroscopic image data is acquired before a movement of the heart and the second image data is acquired after a movement of the heart 
and the first and second image data are synchronized in a cardiorespiratory cycle (see Sra’s Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; 
wherein the three-dimensional image is a computed tomography image or a magnetic resonance image (see [0012] and Fig. 1, element S11).

Addressing claims 21-22, Altmann discloses wherein the other image comprises one or more of an electrical activation map, anatomic positional information of the distal portion of the catheter (see [0026], [0028] and [0050]; the catheter of the Carto system is used for electrical activation map image; examiner interprets the claim as other image is an electrical activation map).

Response to Arguments

Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive. Applicant argues examiner acknowledges that Liao is silent on importing image data into a second image processing computer system. Applicant’s argument is not persuasive because examiner relies on Altmann to disclose this limitation (see Altmann’s paragraph [0050]; Sra also disclose Carto system that import fluoroscopic images (see [0004])). Applicant argues Liao does not disclose creating a model from the CT image volume. Applicant’s argument is not persuasive because applicant’s . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793